In an action, inter alia, to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered June 29, 2001, which, upon the granting of the defendants’ motion to preclude the plaintiffs’ only medical expert from testifying, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court providently exercised its discretion in precluding the plaintiffs’ only expert medical witness from testifying since, under the circumstances of this case, such testimony would have been of no probative value (see Matott v Ward, 48 NY2d 455; see also Greco v Jackson, 287 AD2d 539, 540; Diaz v Wiggins, 271 AD2d 639, 640). The court also properly dismissed the complaint since the plaintiffs could not establish a prima facie case of serious injury (see Insurance Law § 5102 [d]; Baptiste v Feliciano, 275 AD2d 385).
The plaintiffs’ remaining contentions are without merit. Santucci, J.P., Altman, Townes and Crane, JJ., concur.